Title: From Thomas Jefferson to Adrienne-Catherine de Noailles, comtesse de Tessé, 21 February 1807
From: Jefferson, Thomas
To: Tessé, Adrienne-Catherine de Noailles, comtesse de


                        
                            My dear Madam
                            
                            Washington Feb. 21. 07.
                        
                        On the 26th. of October 1805. I had the pleasure of writing to you, and of informing you that I then made up
                            for you a box of seeds acorns and nuts, which were to go by a vessel bound from Baltimore to Nantes. The box & my letter
                            were addressed to mr Patterson our Consul at Nantes. not having heard from him in the course of the ensuing summer I
                            began to apprehend all had miscarried, & in October last I wrote to Baltimore to have enquiry made from the owner of the
                            ship, what had become of her. I inclose you the answers I recieved, which with a copy of my letter then sent, will give
                            you the whole history of that attempt which I fear proved finally abortive.
                        I had made up another box for you, nearly similar to the former, this last autumn, & only waited for an
                            article or two not yet dry enough, when our river blocked up with ice, a month sooner than usual, and has continued so
                            till just now that it is again opened. I therefore, altho’ late, send off the box to Baltimore, to be forwarded to either
                            Nantes or Bordeaux, to the address of our Consul, mr Patterson of Nantes, or mr Lee of Bordeaux, who on reciept of it,
                            will write and ask your directions concerning it. it is divided into 15. cells, numbered from I. to XV. & containing as
                            follows. Cell No. I. Quereus Phellos. II. Q. Palustris, or Rubra dissecta. III. Q. Prinos. IV. Q. Alba. V. VI. IX.
                            Liriodendron tulipifera. VII. VIII. Juniperus Virginiana. X. XI. Bignonia Catalpa. XII. Cornus Florida. XIII. Juglans
                            nigra, & in a bag some Lima beans for your garden. I never saw them in France. XIV. Juglans Paccan. & in a bag some
                            Arachis hypogaea. XV. Diospyros Virginiana. to prevent every motive for suppressing this letter, I will only add my
                            sincere & constant attachment and affections to yourself, M. de Tessé, M. & Mde. de la Fayette, &
                            that you shall be remembered at the next season for a new supply
                        
                            Th: Jefferson
                            
                        
                    